Citation Nr: 0208189	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  02-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1972.  He has been represented throughout his appeal by 
The American Legion.  

The issue of entitlement to service connection for eye 
disorders was previously denied by a Department of Veterans 
Affairs (VA) rating action in July 1973.  Subsequently, a 
rating action in December 1973 confirmed and continued the 
denial of service connection for a bilateral eye condition.  
A notice of disagreement with that determination was received 
in March 1974.  A statement of the case was issued in March 
1974; however, no substantive appeal was received from the 
veteran.  Therefore, that decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of May 2001, by the Columbia, South Carolina, Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for eye conditions.  The 
notice of disagreement with that determination was received 
in May 2001.  The statement of the case was issued in June 
2001.  The substantive appeal was received in May 2002.  The 
case was received at the Board in June 2002.  


REMAND

On his substantive appeal (VA Form 9), received in May 2002, 
the veteran requested that he be scheduled for a personal 
hearing before a Member of the Board of Veterans' Appeals at 
the local RO.  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(b) (West 
1991).  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for the hearing he requested, a remand is 
required.  

In light of the foregoing, it is the decision of the Board 
that further development of this claim is in order.  
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should undertake all necessary 
action to properly schedule this veteran 
for a hearing before a Member of the 
Board, at the RO.  

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedures.  No 
action is required of the veteran until he is further 
notified.  In requesting the above action, the Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate outcome of this case pending completion of the 
requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


